DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Lent on 01/13/2022.
The application has been amended as follows: 

Regarding Claim 1
Line 20: “the oil rain channel” is amended to –the oil drain channel—

Regarding Claim 6
Line 22: “the oil rain channel” is amended to –the oil drain channel—

Regarding Claim 10
Line 22: “the oil rain channel” is amended to –the oil drain channel—

Drawings
3.	The drawings were received on 09/24/2021.  These drawings are acceptable.

Reasons for Allowance

4.	The following is an examiner’s statement of reasons for allowance: 
In the valve rocker arm assembly of claim 1, the inclusion of:
“another end of the oil drain path is alternately connected with or disconnected from the oil return groove as the second rocker arm swings during a swing cycle of the second rocker arm” and 
“a control valve, which is connected with the oil drain channel and is configured to actively control communication between the oil drain channel and the oil return groove” was not found.

In the variable valve train mechanism of claim 6, the inclusion of:
“another end of the oil drain path is alternately connected with or disconnected from the oil return groove as the second rocker arm swings during a swing cycle of the second rocker arm” and 
“a control valve, which is connected with the oil drain channel and is configured to actively control communication between the oil drain channel and the oil return groove” was not found.

In the engine of claim 10, the inclusion of:
“another end of the oil drain path is alternately connected with or disconnected from the oil return groove as the second rocker arm swings during a swing cycle of the second rocker arm” and 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746